Citation Nr: 0201556	
Decision Date: 02/15/02    Archive Date: 02/20/02	

DOCKET NO.  01-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $2,780.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
April 1966, and from June 1976 to December 1990.

This matter arises from a November 2000 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Muskogee, Oklahoma, Regional 
Office (RO).  Therein, it was held that recovery of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was certified on appeal to the Board of 
Veterans' Appeals (Board) for appellate consideration.

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such hearing was held before the undersigned on November 14, 
2001; a transcript of that proceeding is of record.  At the 
veteran's personal hearing, the veteran acknowledged that the 
issue before the Board was waiver of recovery of an 
overpayment of improved disability pension benefits in the 
amount of $2,780.  The Board will proceed accordingly.


FINDINGS OF FACT

1.  The veteran was notified by VA on a number of occasions 
that it was his responsibility to notify VA of any change in 
his family's income, and that failure to do so would result 
in the creation of an overpayment in his account.

2.  The veteran failed to report that his wife received more 
than $10,500 in wages during calendar year 1997.  When VA 
learned of this income as the result of an income 
verification match conducted subsequently, the veteran's 
improved disability pension rate for calendar year 1997 was 
reduced accordingly, and the overpayment at issue ensued.

3.  The veteran's failure to notify VA of his wife's income 
during calendar year 1997 was the sole cause of the creation 
of the overpayment at issue.

4.  The appellant was at fault in the creation of the 
overpayment at issue.

5.  Recovery of the overpayment at issue would subject the 
veteran to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $2,780 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2001); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before 

the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
veteran also was given a personal hearing before the 
undersigned, and was given an opportunity to submit 
additional evidence in support of his claim at that time.  
The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed. 

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was 
properly created, that question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Also 
of note is that the RO considered the facts in this case, and 
concluded that the veteran had not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of 
the overpayment now at issue.  Notwithstanding this, however, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
payment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted solely from the veteran's 
failure to promptly report his wife's income for calendar 
year 1997.  As the result of an income verification match, VA 
learned that the veteran's wife received earnings of more 
than $10,500 from various sources.  During the appellate 
process, to include testimony given by the veteran before the 
undersigned, he indicated that he and his wife separated in 
late 1995, and that he was unaware of her income during 
calendar 
year 1997.  However, the record indicates that the veteran 
made no attempt to notify VA of his separation from his 
spouse, and that he continued to receive the additional 
dependency allowance payable to a married veteran.  The 
veteran also had been notified that it was his responsibility 
to inform VA of any change in the number of his dependents.  
Despite this, he failed to do so.  Thus, either the veteran 
failed to report his wife's income as required, or he failed 
to report that she no longer qualified as his dependent 
because of their separation.  In either case, the veteran was 
at fault for not promptly notifying VA of circumstances that 
affected his monthly pension rate.  As such, he was at fault 
in the creation of the debt.  But for his failure to promptly 
notify VA of his separation from his wife and his wife's 
income, the overpayment at issue would not have been created.

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Form 20-5655, 
Financial Status Report, on a number of occasions, the latest 
of which was in October 2000.  Therein, he indicates that his 
only monthly income is his improved disability pension 
benefits of less than $800.  Conversely, he reports average 
monthly expenses totaling $863.  In addition, the veteran 
indicates that his only asset is his automobile, and that he 
has no cash on hand.  Under the circumstances, the Board must 
conclude that recoupment of the indebtedness in the amount of 
$2,780 would subject the veteran to undue economic hardship, 
given that his monthly expenses exceed his monthly income, 
and because the monthly expenses that he reported appear to 
be reasonable.

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's inability to repay the indebtedness overrides 
other equitable 

considerations.  Moreover, it appears that recoupment of the 
indebtedness at issue from the veteran's monthly improved 
disability pension benefits would defeat the purpose for 
which those benefits are intended.  As such, there is no 
reason to address the questions of whether the veteran was 
unjustly enriched, or whether he either relinquished a 
valuable right or incurred any additional legal obligation by 
relying upon the VA improved disability pension program.


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $2,780 is granted.


		
	FRANK J. FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

